Citation Nr: 0514565	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right leg/ankle fracture, claimed as a right leg disorder.

2.  Entitlement to service connection for the residuals of a 
splinter, left hand.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1980, including Reserves duty from September 1991 to December 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

As a procedural matter, the Board notes that the veteran 
initially filed claims for, among other things, (i) "head 
damage above the right eye" and "head 5th & 8th nerve damage 
in the face," and (ii) a sinus disorder.  In a May 2002 
rating decision, the RO denied, among other things, a sinus 
disorder but made no decision with respect to the issue of 
nerve damage.  

However, a Notice of Disagreement (NOD) submitted in April 
2003 referenced disagreement with the rating regarding a 
"right eye" but said nothing about the sinus disorder.  
Thereafter, the RO issued a Statement of the Case (SOC) and 
listed "right eye" but not a sinus disorder as one of the 
issues.  The veteran's substantive appeal dated in June 2003 
was a generalized disagreement as to "the claims."  

Therefore, as a matter of clarification, the Board finds that 
the claim for a sinus disorder is not on appeal as there was 
no NOD filed with respect to the RO's May 2002 denial.  As to 
the issue of nerve damage, claimed as to the area above the 
eye or about the head, it has never been the subject of a 
rating decision.  This matter is referred to the RO for 
appropriate action.  Finally, notwithstanding an NOD and SOC 
listing the "right eye" as an issue, it does not appear 
that the veteran has filed a claim for a direct injury to the 
eye itself.  If he desires to pursue such a claim, he should 
do so with specificity at the RO.




FINDINGS OF FACT

1.  The evidence is uncontroverted that the veteran sustained 
a fracture to his right leg/ankle in 1984 between discharge 
from active military duty in 1980 and his entrance into the 
Reserves in 1991.

2.  The veteran's right leg/ankle disorder did not undergo a 
permanent increase in severity during his Reserves duty.

3.  A single in-service complaint of a splinter in the left 
hand while on active duty is shown to have been acute and 
transitory, and resolved without objective residual 
pathology.

4.  Post-service evidence, including Reserves medical 
records, is negative for a current diagnosis related to a 
splinter in the left hand.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and complaints related to a splinter in the left 
hand.

6.  Service medical records are negative for a chronic low 
back disorder.  Isolated complaints of low back pain while on 
active duty are shown to have been acute and transitory, and 
resolved without objective residual pathology.

7.  Post-service evidence, including Reserves medical 
records, is negative for a current diagnosis related to a low 
back disorder.

8.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and complaints related to a low back disorder.




CONCLUSIONS OF LAW

1.  The residuals of a right leg/ankle fracture, claimed as a 
right leg disorder, were not incurred in or aggravated by the 
veteran's military duty.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

2.  The residuals of a splinter, left hand, were not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A low back disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends, in essence, that he is entitled to 
service connection for a right leg/ankle disorder (alleged to 
have occurred while in the Reserves), for a left hand 
disorder, and for a low back disorder (both incurred while on 
active duty).  

I.  Entitlement to Service Connection for a Right Leg/Ankle 
Fracture, Claimed as a Right Leg Disorder

In addition to the service connection regulations outlined 
above, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty or ACDUTRA, or for disability resulting from 
injury incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  

In order to establish basic eligibility for benefits based 
upon service in the National Guard, the appellant must 
establish that he was "disabled . . . from a disease or 
injury incurred or aggravated in the line of duty [in the 
National Guard]."  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) ("an individual who has served only on active 
duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24) (2002); Mercado-
Martinez, 11 Vet. App. 415 (1998).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2004).  

Service medical records from the veteran's period of active 
duty reflect that he twisted his right ankle in February 
1975.  An X-ray reportedly showed that the ankle was within 
normal limits and the clinical impression was "sprain."  A 
May 1975 reenlistment examination showed a normal clinical 
evaluation of the veteran's feet and lower extremities.  He 
was discharged from active duty in 1980.  Therefore, the 
Board finds no evidence of a chronic right leg disorder 
during the veteran's period of active duty, nor has he so 
contended.

Rather, in 1984 (while not on active duty), the veteran 
sustained a comminuted fracture of the distal shaft of the 
right tibia and fracture of the medial malleolus of the right 
ankle.  He was treated with an open reduction and internal 
fixation at that time.  

In September 1991, the veteran enlisted in the Reserves.  A 
September 1991 enlistment examination noted that he fractured 
his right leg in 1984.  The clinical evaluation of his feet 
and lower extremities was normal.  Subsequent medical 
evidence is essentially negative for complaints of, treatment 
for, or diagnosis of a right leg disorder.  Medical evidence 
dated from September 1992 to August 1993, and October 1993 to 
October 1995 indicate that there was no change in the 
veteran's physical condition during his various periods of 
annual training.  

In a March 1993 Certificate of Physical Condition, the 
veteran related that he had had no injury or illness within 
the past 12 months that would have required hospitalization 
or for him to be absent from school or work for more than 
three consecutive days, and that he had no physical defect 
which he believed might restrict his performance on active 
duty.

An April 1996 annual examination for the Reserves shows that 
the clinical evaluation of his feet and lower extremities was 
normal.  The April 1996 Report of Medical History reflected 
that the veteran fractured his right lower leg in 1984 but 
had "no pathological sequelae" as a result.  Certificates 
of Physical Condition dated from February 1995 to March 1998 
reflect no complaints of, treatment for, or diagnosis with 
respect to a right leg disorder.  Health record notations 
dated from November to December 1996 indicate that there was 
no change in the veteran's physical condition during his 
various periods of annual training.

In essence, the veteran contends that he aggravated a pre-
existing right leg disorder during his periods of Reserves 
duty; however, he does not pin-point to any particular 
incident.  After a review of the evidence, the Board finds 
that the claim for service-connection for a right leg 
disorder must be denied.  

The Board places significant probative value on the absence 
of complaints, treatment for, or diagnosis related to a right 
leg disorder during his many years of Reserves duty.  To that 
end, the Board notes that his Reserves enlistment examination 
dated in September 1991 was negative for right leg 
symptomatology.  Further, multiple medical certificates, 
including September 1992, October 1992, March 1993, August 
1993, October 1993, March 1994, October 1994, November 1994, 
December 1994, February 1995, October 1995, November 1996, 
December 1996, February 1997, and March 1998 reflect 
absolutely no complaints or symptoms related to his right 
leg.  The absence of complaints or treatment for a right leg 
disorder during this time suggests to the Board that he was 
asymptomatic in the period after the 1984 fracture.

In support of his claim, the veteran submitted a June 1998 
letter from his private physician.  After relating the 
circumstances of the veteran's 1984 ankle and leg fracture, 
he reported that the veteran had been treated over the years 
for periodic pain and swelling in the right leg and ankle.  
The physician concluded that:

Many of the activities that [the veteran] 
participates in the [R]eserves may be 
aggravating his condition.  He is advised 
to consider early discharge.

However, the Board is inclined to place less probative value 
on this medical statement because it is wholly inconsistent 
with the contemporaneous service medical records which, as 
noted above, were completely devoid of complaints related to 
a right lower leg/ankle disorder during the veteran's periods 
of Reserves duty.  

Further, the Board assigns the private opinion less weight 
because the physician's statement was ambivalent as to what 
may be aggravating the veteran's condition.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  Specifically, while he indicated 
that the veteran's Reserve duty "may be" aggravating his 
condition, there was no basis for the opinion.  He did not 
describe the activities that may be aggravating the condition 
or the extent to which it was Reserve duty, as opposed to 
work or civilian activities, which may have been aggravating 
the veteran's condition.  

Therefore, the Board places more probative weight on the 
contemporaneous service medical records in which the veteran 
repeatedly indicated a complete absence of complaints related 
to a right leg/ankle disorder.

The Board has also reviewed the Reserves records from the 
veteran's last year of Reserves duty.  Specifically, in a 
January 1999, shortly before his Reserves retirement, the 
veteran sought a waiver for physical training on the basis 
that his right lower leg swelled and was sore.  Physical 
examination showed pain associated with retained hardware.  
He was found to be qualified to drill in Temporary Not 
Physically Qualified status.  He retired from the Reserves in 
December 1999.

However, nothing in this evidence supports a determination 
that the veteran's Reserves duty was aggravating his pre-
existing right leg/ankle disorder.  The fact that he was 
found to be not physically qualified goes only to his ability 
to perform physical training, not to the cause of the 
problem.  Therefore, the Board finds that the service medical 
evidence reflecting right lower leg swelling and soreness is 
not, in and of itself, sufficient to establish service 
connection.

As noted above, to support a claim of aggravation during a 
period of Reserves duty, it must be shown that the veteran's 
pre-existing disorder was aggravated during the period of 
active duty training only.  The issue is not whether his 
condition became worse or is currently worse than it was 
during ACDUTRA.  As such, the Board is compelled to focus on 
the period of Reserves duty from 1991 to 1999.  

As noted, the medical evidence reflects absolutely no 
complaints for many years while the veteran was on Reserves 
duty.  This indicates that the veteran's disorder was not, in 
fact, aggravated during his Reserves duty.  Having found that 
there was no aggravation of the veteran's right leg/ankle 
disorder, the Board need not reach this issue of whether it 
was due to the natural progression of the disease.  

II.  Entitlement to Service Connection for the Residuals of a 
Splinter, Left Hand

Service medical records reflect that the veteran sought 
treatment in April 1977 for a foreign object in the left hand 
after it was penetrated by a metal splinter.  An X-ray showed 
a metallic foreign body within the anterior soft tissue 
between the thumb and index finger.  There was no evidence of 
osseous abnormality seen.  The physician related that as the 
veteran was essentially asymptomatic, and a decision was made 
to not remove the object.  

In a December 1980 separation examination, it was reported 
that the veteran fractured his left wrist in 1963 (prior to 
active duty), but there was no interference the performance 
of his duty.  There was no medical evidence reflecting 
additional follow-up with respect to the prior splinter.  
Therefore, the Board finds that there was no evidence of a 
chronic left hand disorder as a result of the splinter during 
the veteran's period of active duty.

In the September 1991 Reserves enlistment examination, it was 
noted that the veteran had fractured his left wrist in 1966 
(a different date than reported at the time of separation in 
1980 but still well before active duty).  The clinical 
evaluation of his upper extremities was normal.  Health 
record notations dated from September 1992 to August 1993, 
and October 1993 to October 1995 indicate that there was no 
change in the veteran's physical condition during his various 
periods of annual training.

In a March 1993 Certificate of Physical Condition, the 
veteran related that he had had no injury or illness within 
the past 12 months that would have required hospitalization 
or for him to be absent from school or work for more than 
three consecutive days, and that he had no physical defect 
which he believed might restrict his performance on active 
duty

In an October 1994 Certificate of Physical Condition, the 
veteran related that he had cut his left index finger within 
the past twelve months, which required hospitalization or 
absent from school or work for more than three consecutive 
days but he denied any physical defect that might restrict 
his performance on active duty.  Certificates of Physical 
Condition dated from February 1995 to March 1998 reflect no 
complaints of, treatment for, or diagnosis with respect to a 
left hand disorder.

An April 1996 annual examination for the Reserves shows that 
the clinical evaluation of his upper extremities was normal.  
Health record notations dated from November to December 1996 
indicate that there was no change in the veteran's physical 
condition during his various periods of annual training.

In September 2001, the veteran filed the current claim and 
asserted that he injured his left hand in April 1977.  
However, after a review of the evidence, the Board finds that 
the claim must be denied.

While the veteran clearly sustained a splinter in his left 
hand in April 1977, the Board finds that the claim must be 
denied.  First, the contemporaneous medical evidence 
reflected that the splinter was essentially asymptomatic.  At 
the time of discharge from active duty some three years 
later, there was no mention made of the residuals associated 
with the splinter.  This indicates to the Board that there 
was no chronic residuals associated with the splinter at that 
time.

Further, there is no evidence indicating that the veteran 
sought treatment for a splinter in the left hand from the 
time of discharge in 1980 until he reenlisted in the Reserves 
in 1991.  In the enlistment examination, his upper 
extremities were normal and there was no mention made of a 
left hand disorder.  Moreover, multiple Reserves medical 
evaluations are completely devoid of complaints of, treatment 
for, or diagnosis related to a splinter in the left hand.  

Finally, there is no medical nexus between the veteran's 
single in-service incident of a splinter in 1974 and his 
current complaints.  Post-service medical evidence is 
completely negative for complaints of, treatment for, or 
diagnosis related to a left hand splinter.  As noted above, 
service connection may only be granted when a current 
disability is shown.  In this case, as no chronic left hand 
disorder is now shown related to a splinter, the claim must 
necessarily be denied.

III.  Entitlement to Service Connection for a Low Back 
Disorder

Service medical records reflect that the veteran sought 
treatment in January 1974 for a one-day history of his back 
hurting.  Range of motion was limited and he reported pain 
and tightness on both sides of the spinal column and thoracic 
area.  In December 1974, he reported a three-day history of 
lower back problems but had good range of motion, no nerve 
involvement, mild pain, and some paraspinal tenderness.  He 
was prescribed heat, Darvon, and a firm mattress.  A May 1975 
reenlistment examination reflected a normal clinical 
evaluation of the veteran's spine.  There is no other 
complaints related to a low back disorder while the veteran 
was on active duty.

In a September 1991 Reserves enlistment examination, the 
clinical evaluation of his spine was normal.  Health record 
notations dated from September 1992 to August 1993, and 
October 1993 to October 1995 indicate that there was no 
change in the veteran's physical condition during his various 
periods of annual training.  In a March 1993 Certificate of 
Physical Condition, the veteran related that he had had no 
injury or illness within the past 12 months that would have 
required hospitalization or for him to be absent from school 
or work for more than three consecutive days, and that he had 
no physical defect which he believed might restrict his 
performance on active duty.

Certificates of Physical Condition dated from February 1995 
to March 1998 reflect no complaints of, treatment for, or 
diagnosis with respect to a low back disorder.  An April 1996 
annual examination for the Reserves shows that the clinical 
evaluation of spine was normal.  Health record notations 
dated from November to December 1996 indicate that there was 
no change in the veteran's physical condition during his 
various periods of annual training.

Based on the above evidence, the Board finds that the claim 
must be denied.  First, the service medical records reflect 
no evidence of a chronic low back disorder.  While the 
veteran reported isolated complaints of back pain on two 
occasions, the evidence indicates that the incidents were 
acute and transitory and resolved without chronic residuals.  
To this end, the Board places significant probative value on 
the absence of complaints of, treatment for, or diagnosis 
related to a low back disorder during the veteran's Reserves 
period.  Moreover, there is no evidence of a current low back 
disorder.  As such, the Board finds that the claim for 
service connection must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in November 2001, prior to the initial 
adjudication of his claims in May 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The November 2001 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the May 2003 statement of 
the case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and Reserves records have been associated with the claims 
file.  Except for the claim for a right leg disorder, the 
veteran has indicated that he has never sought either private 
or VA medical treatment.  The private physician identified 
with respect to the right leg claim has submitted a statement 
in support of the veteran's claim, which has been considered.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  As noted 
above, the Board has considered a private medical opinion 
with respect to the veteran's right leg/ankle claim.  
Moreover, as there is no evidence of current left hand or low 
back disorders, the Board finds that there is no reason to 
obtain medical opinions.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.




ORDER

The claim for entitlement to service connection for the 
residuals of a right leg/ankle fracture, claimed as a right 
leg disorder, is denied.

The claim for entitlement to service connection for the 
residuals of a splinter, left hand, is denied.

The claim for entitlement to service connection for a low 
back disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


